Name: 2002/451/EC: Decision of the European Parliament of 10Ã April 2002 concerning discharge to the Management Board of the European Centre for the Development of Vocational Training in respect of the implementation of its budget for the 2000 financial year
 Type: Decision
 Subject Matter: budget;  EU institutions and European civil service;  business organisation
 Date Published: 2002-06-17

 Avis juridique important|32002B04512002/451/EC: Decision of the European Parliament of 10 April 2002 concerning discharge to the Management Board of the European Centre for the Development of Vocational Training in respect of the implementation of its budget for the 2000 financial year Official Journal L 158 , 17/06/2002 P. 0059 - 0061Decision of the European Parliamentof 10 April 2002concerning discharge to the Management Board of the European Centre for the Development of Vocational Training in respect of the implementation of its budget for the 2000 financial year(2002/451/EC)THE EUROPEAN PARLIAMENT,- Having regard to the report of the Court of Auditors on the financial statements and management of the European Centre for the Development of Vocational Training for the financial year ended 31 December 2000(1) (C5-0127/2002),- Having regard to the Council Recommendation of 5 March 2002 (C5-0121/2002),- Having regard to Article 276 of the EC Treaty,- Having regard to Rule 93 of and Annex V to its Rules of Procedure,- Having regard to the report of the Committee on Budgetary Control (A5-0101/2002),A. Whereas the European Centre for the Development of Vocational Training (Thessaloniki Centre, Cedefop) pursues its mission of promotion and development of vocational education and training at Community level by compiling and disseminating documentation, conducting research and providing a discussion forum;B. Whereas the conclusions of the Lisbon European Council in March 2000 gave education and training further impetus and recognised the development of a learning society as the means to achieve the strategic goal of a competitive and dynamic knowledge-based economy which combines employment, economic growth and social cohesion;C. Whereas, on the basis of the Code of Conduct of 14 July 1998, the Committee on Employment and Social Affairs is responsible for monitoring the Thessaloniki Centre, which in 2000 received a subsidy of EUR 13600000;D. Whereas the European Parliament, in its discharge of Cedefop for 1999, called for the presentation of an Action Plan in the light of the external evaluation before the end of 2001;E. Whereas, in the 1999 discharge(2), Parliament expressed the fear that the activities of the European Centre for the Development of Vocational Training may duplicate those of the European Training Foundation (Turin) and called for an analysis of the advantages and disadvantages of a merger between the two agencies;F. Whereas the Court of Auditors has obtained reasonable assurance that the annual accounts for the financial year ended 31 December 2000 are reliable and the underlying transactions are, taken as a whole, legal and regular;1. Notes the following figures for the accounts of the European Centre for the Development of Vocational Training:2000 financial year>TABLE>Thessaloniki Centre2. Regrets the fact that Cedefop has failed to take full account of the observations made by the Court of Auditors in its 1999 annual report and to honour its own undertakings regarding the procedures it itself decided to implement in connection with the award of contracts, in particular for informatics-related projects in the area of electronic communication;3. Welcomes the decision taken by the Greek authorities on 16 May 2001 to transfer to Cedefop ownership of the building and site in Thessaloniki;4. Welcomes the external evaluation report of Cedefop which provides a comprehensive view of the performance of the Centre since the last evaluation in 1995; notes that the final evaluation report assesses positively the effectiveness and impact of the work of the Centre since 1995 and its cooperation with other organisations;5. Welcomes the Action Plan drafted by the Management Board on 29 November 2001 as a follow-up to the final report of the external evaluation of Cedefop; notes that the Action Plan takes into account the Commission's position paper and assesses the validity of all conclusions and recommendations formulated in the evaluation report;6. Welcomes the fact that Cedefop promises to implement the Action Plan in conformity with the objectives and time-schedule indicated; welcomes the proposal that the Director will report on progress annually (November meetings) to the Management Board, which will forward the results to the European Parliament;Cooperation with the European Training Foundation (ETF) - Turin7. Notes that the evaluation concludes that cooperation between the two Agencies is satisfactory and that, at present, ETF makes appropriate use of Cedefop as a resource centre;8. Welcomes the fact that, at the request of the Commission, the two Agencies have drawn up a cooperation framework which was agreed by the Cedefop and ETF Boards in March and June 2001 respectively; welcomes that this joint framework paper sets out the overall objectives of this new cooperation, namely the preparation of the applicant countries for full participation in Cedefop at a time of accession and the means of facilitating the participation and involvement of applicant countries in the policy development of the Community during the transition period;9. Insists that the Centre should ensure that this new cooperation framework with the EFT is now fully implemented, in particular by making full and frequent use of the joint working group that has been set up for that purpose;European Parliament10. Calls on its committees responsible to monitor closely the activities and results of the Thessaloniki Centre and the Turin Foundation with a view to assessing the effectiveness of the framework agreement concluded in 2001;Discharge decision11. Gives discharge to the Management Board of the European Centre for the Development for Vocational Training in respect of the implementation of its budget for the 2000 financial year, on the basis of the report of the Court of Auditors;12. Instructs its President to forward this decision to the Management Board of the European Centre for the Development for Vocational Training, the Council, the Commission and the Court of Auditors and to have it published in the Official Journal (L series).The Secretary-GeneralJulian PriestleyThe PresidentPat Cox(1) OJ C 372, 28.12.2001, p. 37.(2) OJ L 160, 15.6.2001, p. 35.